DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 14, the term “display information on the reference contact pressure to be applied by a user to the pulse wave sensor” should be replaced with -- display information on the reference contact pressure to be applied [[by]] on a user [[to]] by the pulse wave sensor -- for claim clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro et al (US 2016/0113530) (“Nagahiro”) in view of Yoshizawa et al (US 2018/0042486) (“Yoshizawa”).
Regarding Claim 1, while Nagahiro teaches an apparatus for measuring bio-information (Abstract), the apparatus comprising: 
a pulse wave sensor configured to emit light of multiple wavelengths onto an object, and detect the light to obtain multi-wavelength pulse wave signals when the light is reflected or scattered from the object (Fig. 1, sensor 10, [0063]-[0065], [0068]); and 
a processor (Fig. 1, processor 30, [0063]-[0064]) configured to: 
obtain a conversion signal that indicates a contact pressure between the object and the pulse wave sensor (Abstract, Fig. 17, where sensor may be placed against the skin, [0074] the conversion signal indicates a pulse wave value, a pulse wave applying a contact pressure between the arterial object and pulse wave sensor on the worn system), based on differences between the multi-wavelength pulse wave signals, without using a force sensor or a pressure sensor to measure the contact pressure ([0074] optical sensing used to estimate pressure, doesn’t require a force sensor or a pressure sensor), 
obtain bio-information ([0091], [0094], [0095] obtained bio-information is blood pressure),
wherein the bio-information comprises at least one of a blood pressure, a vascular age, an arterial stiffness, an aortic pressure waveform, a vascular compliance, a stress index, and a degree of fatigue ([0091] blood pressure).
Nagahiro fails to teach
obtaining an oscillometric envelope based on the multi-wavelength pulse wave signals and the conversion signal, and 
obtain bio-information based on the oscillometric envelope,
However Yoshizawa teaches a blood pressure estimator from pulse wave (Abstract) comprising obtaining a blood pressure estimation by pulse wave signal through an oscillometric method ([0122], [0125] index connecting pulse wave and blood pressure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the blood pressure values by the light-based pulse wave of Nagahiro with the oscillometric method of Yoshizawa as a way to perform the mapping of pulse wave across a range of blood pressure values. This enables the conversion in [0094]-[0095] of Nagahiro.
Regarding Claim 2, Nagahiro and Yoshizawa teach the apparatus of claim 1, and Nagahiro further teaches wherein the pulse wave sensor comprises: 
one or more light sources configured to emit the light of the multiple wavelengths onto the object (Fig. 2, [0068] multiple light sources); and 
one or more detectors configured to detect the light of the multiple wavelengths when the light is reflected or scattered from the object (Fig. 2, [0068] single detector).
 Regarding Claim 3, Nagahiro and Yoshizawa teach the apparatus of claim 2, and Nagahiro further teaches wherein the one or more detectors are positioned at different distances from the one or more light sources (Fig. 2, [0068]). 
Regarding Claim 4, Nagahiro and Yoshizawa teach the apparatus of claim 1, and Nagahiro further teaches wherein the processor is further configured to obtain a differential signal between the multi-wavelength pulse wave signals, and obtain the conversion signal based on the differential signal (See Claim 1 Rejection, Nagahiro: [0074]).  
Regarding Claim 8, Nagahiro and Yoshizawa teach the apparatus of claim 1, and Nagahiro further teaches wherein the processor is further configured to: 
select one or more pulse wave signals from the multi-wavelength pulse wave signals based on at least one of a maximum amplitude value of each of the multi-wavelength pulse wave signals, an average amplitude value of each of the multi-wavelength pulse wave signals, and a difference between the maximum amplitude value and a minimum amplitude value of each of the multi-wavelength pulse wave signals (See Claim 1 Rejection, Fig. 8, red light wavelength signal receives both dermal and subdermal data and reflects a much greater maximum and average amplitude as a result of this. One of ordinary skill in the art would recognize that the amplitude criteria can be used to identify the proper wavelength of subdermal data), and 
obtain the oscillometric envelope based on the selected one or more pulse wave signals and the conversion signal (See Claim 1 Rejection, oscillometric envelope gathered from differential pulse wave signal, where the selected red wavelength is the main pulse wave signal, the subtracted green signal is the noise, the conversion signal is the pulse wave signal while the contact pressure is being applied in a cuff).  
Regarding Claim 9, Nagahiro and Yoshizawa teach the apparatus of claim 1, and Nagahiro further teaches wherein the processor is further configured to: 
select, from the multi-wavelength pulse wave signals, a first pulse wave signal and a second pulse wave signal that has a longer wavelength that the first pulse wave signal, 
obtain a differential signal by subtracting the first pulse wave signal from the second pulse wave signal, and 
obtain the oscillometric envelope based on the differential signal and the conversion signal (See Claim 1 Rejection, second pulse wave signal of red wavelength has a longer wavelength than first pulse wave signal of green wavelength).
Regarding Claim 14, while Nagahiro and Yoshizawa teach the apparatus of claim 1, and Nagahiro further teaches the apparatus comprising a display (Fig. 1, display 40), and Yoshizawa further teaches that based on receiving a request, biological information may be output to an output interface based on a request ([0107]), and a display is configured to display information and thus is configured to display information on a reference contact pressure to be applied by a user to the pulse wave sensor.
Regarding Claim 15, while Nagahiro and Yoshizawa teach the apparatus of claim 1, and Nagahiro teaches a display (Fig. 1, display), and Nagahiro teaches that the display may include provide information of pulse wave or blood pressure ([0076]), representing information on a measured contact pressure, applied by a user to the pulse wave sensor, based on the conversion signal.

Regarding Claim 16, while Nagahiro teaches a method of measuring bio-information (Abstract), the method comprising: 
emitting, by a pulse wave sensor, light onto an object (Fig. 1, sensor 10, [0063]-[0065], [0068]);
detecting, by the pulse wave sensor, the light to obtain pulse wave signals when the light is reflected or scattered from the object (Fig. 1, sensor 10, [0063]-[0065], [0068]);  
obtaining a conversion signal that indicates a contact pressure between the object and the pulse wave sensor (Abstract, Fig. 17, where sensor may be placed against the skin, [0074] the conversion signal indicates a pulse wave value, a pulse wave applying a contact pressure between the arterial object and pulse wave sensor on the worn system), based on differences between the multi-wavelength pulse wave signals, without using a force sensor or a pressure sensor to measure the contact pressure ([0074] optical sensing used to estimate pressure, doesn’t require a force sensor or a pressure sensor),
obtain bio-information ([0091], [0094], [0095] obtained bio-information is blood pressure),
wherein the bio-information comprises at least one of a blood pressure, a vascular age, an arterial stiffness, an aortic pressure waveform, a vascular compliance, a stress index, and a degree of fatigue ([0091] blood pressure).
Nagahiro fails to teach
obtaining an oscillometric envelope based on the multi-wavelength pulse wave signals and the conversion signal, and 
obtain bio-information based on the oscillometric envelope,
However Yoshizawa teaches a blood pressure estimator from pulse wave (Abstract) comprising obtaining a blood pressure estimation by pulse wave signal through an oscillometric method ([0122], [0125] index connecting pulse wave and blood pressure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the blood pressure values by the light-based pulse wave of Nagahiro with the oscillometric method of Yoshizawa as a way to perform the mapping of pulse wave across a range of blood pressure values. This enables the conversion in [0094]-[0095] of Nagahiro.
Regarding Claim 17, Nagahiro and Yoshizawa teach the method of claim 16, and Nagahiro further teaches wherein the obtaining the conversion signal comprises obtaining a differential signal between the multi-wavelength pulse wave signals, and obtaining the conversion signal based on the differential signal (See Claim 16 Rejection, Nagahiro: [0074]).  
Regarding Claim 20, Nagahiro and Yoshizawa teach the method of claim 16, and wherein the obtaining the oscillometric envelope comprises: 
selecting one or more pulse wave signals from the multi-wavelength pulse wave signals based on at least one of a maximum amplitude value of each of the multi-wavelength pulse wave signals, and an average amplitude value of each of the multi-wavelength pulse wave signals, and a difference between the maximum amplitude value and a minimum amplitude value of each of the multi-wavelength pulse wave signals (See Claim 16 Rejection, Fig. 8, red light wavelength signal receives both dermal and subdermal data and reflects a much greater maximum and average amplitude as a result of this. One of ordinary skill in the art would recognize that the amplitude criteria can be used to identify the proper wavelength of subdermal data); and 
obtaining the oscillometric envelope based on the selected one or more pulse wave signals and the conversion signal (See Claim 16 Rejection, oscillometric envelope gathered from differential pulse wave signal, where the selected red wavelength is the main pulse wave signal, the subtracted green signal is the noise, the conversion signal is the pulse wave signal while the contact pressure is being applied in a cuff).  
Regarding Claim 21, Nagahiro and Yoshizawa teach the method of claim 16, Nagahiro further teaches wherein the obtaining the oscillometric envelope comprises: 
selecting, from the multi-wavelength pulse wave signals, a first pulse wave signal and a second pulse wave signal that has a longer wavelength than the first pulse wave signal; 
obtaining a differential signal by subtracting the first pulse wave signal from the second pulse wave signal; and 
obtaining the oscillometric envelope based on the differential signal and the conversion signal (See Claim 16 Rejection, second pulse wave signal of red wavelength has a longer wavelength than first pulse wave signal of green wavelength).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro in view of Yoshizawa and further in view of Banerjee et al (US 2016/0038044) (“Banerjee”).
Regarding Claim 5, while Nagahiro and Yoshizawa teach the apparatus of claim 4, wherein the processor is further configured to obtain the conversion signal corresponding to the differential signal (See Claim 4 Rejection), their combined efforts fail to teach the correlation being based on a correlation model that uses a correlation between an intensity of the differential signal at each measurement time and an actual contact pressure.
However Banerjee teaches a blood pressure detector (Abstract) and further teaches that a correlation model may use a pulse wave signal as an input to output blood pressure data (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to understand that correlation may be used to output blood pressure parameters as taught by Nagahiro and utilize a model to perform the correlation based on input data as taught by Banerjee, as a way to standardize the applied correlation across estimations of the blood pressure by healthcare providers.

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro in view of Yoshizawa and further in view of Bhat et al (US 2017/0337413) (“Bhat”).
Regarding Claim 6, while Nagahiro and Yoshizawa teach the apparatus of claim 4, and Nagahiro further teaches wherein the multi-wavelength pulse wave signals comprise a pulse wave signal having a green wavelength, and the processor is further configured to obtain the differential signal by subtracting the pulse wave signal having the green wavelength from the pulse wave signals having wavelengths other than the green wavelength ([0074] subtracting to reduce noise, [0084], [0087] where the noise data is found in the reflected green wavelength and the blood vessel data is in the reflected other wavelength), their combined efforts fail to teach wherein the multi-wavelength pulse wave signals comprise a pulse wave signal having a blue wavelength instead of a green wavelength.
However Bhat teaches a light-based biological signal sensing device (Abstract) and further teaches that subdermal data can be obtained by subtracting a first wavelength of light, either blue or green, from a second wavelength of light, either red or infrared ([0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the superficial data characterizing, green light data of Nagahiro with blue light data as Bhat teaches that both light wavelengths can accomplish this differentiation. Thus it is a simple substitution of one known wavelength for another to obtain a differential signal characterizing a sub-dermal environment.

Regarding Claim 18, while Nagahiro and Yoshizawa teach the method of claim 17, Nagahiro further teaches wherein the multi-wavelength pulse wave signals comprise a pulse wave signal having a green wavelength, and the processor is further configured to obtain the differential signal by subtracting the pulse wave signal having the green wavelength from the pulse wave signals having wavelengths other than the green wavelength ([0074] subtracting to reduce noise, [0084], [0087] where the noise data is found in the reflected green wavelength and the blood vessel data is in the reflected other wavelength), their combined efforts fail to teach wherein the multi-wavelength pulse wave signals comprise a pulse wave signal having a blue wavelength instead of a green wavelength.
However Bhat teaches a light-based biological signal sensing device (Abstract) and further teaches that subdermal data can be obtained by subtracting a first wavelength of light, either blue or green, from a second wavelength of light, either red or infrared ([0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the superficial data characterizing, green light data of Nagahiro with blue light data as Bhat teaches that both light wavelengths can accomplish this differentiation. Thus it is a simple substitution of one known wavelength for another to obtain a differential signal characterizing a sub-dermal environment.

Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro in view of Yoshizawa and further in view of Zhuo et al (US 2017/0215749) (“Zhuo”).
Regarding Claim 10, while Nagahiro and Yoshizawa teach the apparatus of claim 1, their combined efforts fail to teach wherein the processor is further configured to: 
select a plurality of pulse wave signals from the multi-wavelength pulse wave signals, 
obtain the oscillometric envelope using each of the selected pulse wave signals and the conversion signal, and 
obtain a combined oscillometric envelope by combining the oscillometric envelope obtained from each of the selected pulse wave signals.  
However Zhuo teaches a blood pressure monitor (Abstract) wherein an oscillometric model is used to estimate blood pressure, a plurality of oscillometric waveform signals are used in combination to find the best relationship for deriving blood pressure ([0134]-[0135]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a combination oscillometric waveforms as taught by Zhuo as this enables creating a model for determining blood pressure that can be used to assist with getting accurate blood pressure ([0134] “Thanks to these linear relationships, the entire waveform can be extrapolated by only collecting part of the waveform through a few number of data points. In some embodiments, to reinforce the mathematical models, a combination of full and partial oscillometric waveforms, or a combination of partial oscillometric waveforms of different lengths or P ranges can be used to assist with getting accurate blood pressure calculation.”).

Regarding Claim 22, while Nagahiro and Yoshizawa teach the method of claim 16, their combined efforts fail to teach wherein the obtaining the oscillometric envelope comprises: 
selecting a plurality of pulse wave signals from the multi-wavelength pulse wave signals; 
obtaining the oscillometric envelope using each of the selected pulse wave signals and the conversion signal; and 
obtaining a combined oscillometric envelope by combining the oscillometric envelope obtained from each of the selected pulse wave signals.  
However Zhuo teaches a blood pressure monitor (Abstract) wherein an oscillometric model is used to estimate blood pressure, a plurality of oscillometric waveform signals are used in combination to find the best relationship for deriving blood pressure ([0134]-[0135]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a combination oscillometric waveforms as taught by Zhuo as this enables creating a model for determining blood pressure that can be used to assist with getting accurate blood pressure ([0134] “Thanks to these linear relationships, the entire waveform can be extrapolated by only collecting part of the waveform through a few number of data points. In some embodiments, to reinforce the mathematical models, a combination of full and partial oscillometric waveforms, or a combination of partial oscillometric waveforms of different lengths or P ranges can be used to assist with getting accurate blood pressure calculation.”).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro in view of Yoshizawa and further in view of Nishibayashi (US 2003/0069507).
Regarding Claim 11, while Nagahiro and Yoshizawa teach the apparatus of claim 1, and Nagahiro teach selecting a pulse wave signal from a red wavelength light as the signal with the subdermal data (See Claim 1 Rejection), their combined efforts fail to teach wherein the processor is further configured to: 
extract a peak-to-peak amplitude at each measurement time of the selected pulse wave signals, and 
obtain the oscillometric envelope by plotting the extracted peak-to-peak amplitude with respect to a value of the conversion signal corresponding to the each measurement time.  
However Nishibayashi teaches a blood pressure measurer (Abstract) and further teaches that an oscillometric algorithm for analyzing the pulse wave signal may utilize a peak to peak amplitude to create an oscillometric envelop from a conversion signal of an occluded pulse wave, and using this oscillometric envelop to estimate blood pressure ([0025] “The diastolic-blood-pressure determining means 54 determines, by using a well-known oscillometric algorithm, the diastolic blood-pressure value BP(DIA), based on the cuff pulse wave CW continuously detected while the cuff pressure Pc is slowly increased by the cuff-pressure changing means 50. More specifically described, the diastolic-blood-pressure determining means 54 determines, according to the oscillometric algorithm, an envelope of respective amplitudes, A, of respective heartbeat-synchronous pulses of the cuff pulse wave CW, determines a differentiated waveform or curve of the thus determined envelope, and determines, as the diastolic blood-pressure value BP(DIA), a cuff pressure Pc at a time when the differentiated curve shows an inflection point. An amplitude A of a heartbeat-synchronous pulse of the cuff pulse wave CW is defined as a difference between a maximal and a minimal magnitude of the heartbeat-synchronous pulse.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine peak to peak amplitudes of the pulse wave and obtain an oscillometric envelope as taught by Nishibayashi for the pulse wave data taught by Nagahiro as a teaching on how the gathered pulse data can be processed to output blood pressure parameters.

Claim(s) 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro in view of Yoshizawa and further in view of Donehoo et al (US 2013/0158969) (“Donehoo”).
Regarding Claim 12, while Nagahiro and Yoshizawa teach the apparatus of claim 1, their combined efforts fail to teach wherein the processor is further configured to extract as features at least one of an amplitude value or a contact pressure value of a maximum peak of the oscillometric envelope, and contact pressure values located having a predetermined ratio to the contact pressure value of the maximum peak.  
However Donehoo teaches a non-invasive, oscillometric blood pressure determination (Abstract, [0023]) and teaches that the cuff contact pressure value of a maximum peak of the oscillometric envelope and contact pressure values that are a predetermined ratio around the maximum peak can be used to identify blood pressure parameter ([0023] “The peak pulse amplitudes (PPA) of each oscillation increase with each decrement of cuff pressure until the PPA reaches a maximum at the cuff pressure step 72. The PPA diminishes with every subsequent reduction in cuff pressure. Thus, the cuff pressure at 72 represents the patient's mean arterial pressure (MAP), and the patient's systolic and diastolic pressures can be determined therefrom. The amplitudes of the oscillations at the systolic and diastolic pressures may be computed by taking a percentage of the oscillation amplitude at the MAP.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the oscillometric envelope in Nagahiro and Yoshizawa and utilize the oscillometric envelope’s maximum peak and a predetermined ratio of the maximum peak to identify pressure parameter as taught by Donehoo as this is shown as the intermediate steps in obtaining systolic, mean, and diastolic pressure from a joint use of contact pressure and pulse wave amplitude data.

Regarding Claim 23, while Nagahiro and Yoshizawa teach the method of claim 16, their combined efforts fail to teach wherein the obtaining the bio-information comprises extracting as features at least one of an amplitude value of a maximum peak of the oscillometric envelope, a contact pressure value of the maximum peak of the oscillometric envelope, and contact pressure values located having a predetermined ratio to the contact pressure value of the maximum peak.
However Donehoo teaches a non-invasive, oscillometric blood pressure determination (Abstract, [0023]) and teaches that the cuff contact pressure value of a maximum peak of the oscillometric envelope and contact pressure values that are a predetermined ratio around the maximum peak can be used to identify blood pressure parameter ([0023] “The peak pulse amplitudes (PPA) of each oscillation increase with each decrement of cuff pressure until the PPA reaches a maximum at the cuff pressure step 72. The PPA diminishes with every subsequent reduction in cuff pressure. Thus, the cuff pressure at 72 represents the patient's mean arterial pressure (MAP), and the patient's systolic and diastolic pressures can be determined therefrom. The amplitudes of the oscillations at the systolic and diastolic pressures may be computed by taking a percentage of the oscillation amplitude at the MAP.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the oscillometric envelope in Nagahiro and Yoshizawa and utilize the oscillometric envelope’s maximum peak and a predetermined ratio of the maximum peak to identify pressure parameter as taught by Donehoo as this is shown as the intermediate steps in obtaining systolic, mean, and diastolic pressure from a joint use of contact pressure and pulse wave amplitude data.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro in view of Yoshizawa and further in view of Ramsey (US 2006/0155196) and further in view of Kinoshita (US 2011/0218447).
Regarding Claim 14, while Nagahiro and Yoshizawa teach the apparatus of claim 1, and Nagahiro further teaches the apparatus comprising a display (Fig. 1, display 40), and Yoshizawa further teaches that based on receiving a request, biological information may be output to an output interface based on a request ([0107]), alternatively, one could argue that their combined efforts fail to teach  the apparatus configured to display information on the reference contact pressure to be applied on a user by the pulse wave sensor.
However Ramsey teaches a blood pressure cuff (Abstract) and further teaches that reference changes to contact pressure can be displayed to a user ([0140]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the contact pressure of Nagahiro and Toshizawa can be guided by a display with proposed changes to contact pressure that would achieve desirable blood pressure determination as taught by Ramsey as a way to ensure that blood pressure is determined in optimal conditions.
Yet their combined efforts fail to teach displaying information on the reference contact pressure.
However Kinoshita teaches a blood pressure monitor (Abstract) and teaches displaying information on a pressurization target value of a cuff to be applied by user ([0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the displayed data of Ramsey can be the target contact pressure itself as Kinoshita teaches that target pressure values may be displayed on contact-based blood pressure detectors. This thus works as the application of a known technique to a known device ready for improvement to yield predictable results by providing a numbered guidance to support the application of optimize contact pressure. 

Allowable Subject Matter
Claim(s) 7 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments and arguments filed 6/06/2022 with respect to the 35 USC 112(f) interpretations have been fully considered and are persuasive. The interpretations have been obviated.
Applicant’s amendments and arguments filed 6/06/2022 with respect to the claim objections have been fully considered and are persuasive. The objections have been withdrawn.
Applicant’s amendments and arguments filed 6/06/2022 with respect to the 35 USC 112(a) and 35 USC 112(b) rejections have been fully considered and are persuasive. The rejections have been withdrawn.
Applicant’s amendments and arguments filed 6/06/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nagahiro in view of Yoshizawa.
Furthermore, claims 2-6, 8-12, 14-15, 17-18, and 20-23 remain rejected due to their dependency on rejected independent claims 1 and 16. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791